Case: 16-13754    Date Filed: 05/10/2017   Page: 1 of 5


                                                             [DO NOT PUBLISH]

               IN THE UNITED STATES COURT OF APPEALS

                        FOR THE ELEVENTH CIRCUIT
                          ________________________

                                No. 16-13754
                            Non-Argument Calendar
                          ________________________

                     D.C. Docket No. 1:15-cr-20998-DMM-1

UNITED STATES OF AMERICA,

                                                                  Plaintiff-Appellee,

                                      versus

MAURICE KEVIN ALEXIS,

                                                              Defendant-Appellant.

                          ________________________

                   Appeal from the United States District Court
                       for the Southern District of Florida
                         ________________________

                                  (May 10, 2017)

Before MARCUS, MARTIN and ANDERSON, Circuit Judges.

PER CURIAM:

      Maurice Kevin Alexis appeals his conviction for possession of a firearm and

ammunition by a convicted felon, in violation of 18 U.S.C. § 922(g)(1). On

appeal, he argues that the search of a rented Chevrolet Impala he was driving at the
              Case: 16-13754     Date Filed: 05/10/2017   Page: 2 of 5


time of his arrest was unlawful, and the discovery of the gun and ammunition did

not fall under the doctrine of inevitable discovery. After careful review, we affirm.

      A ruling on a motion to suppress presents a mixed question of law and fact.

United States v. Johnson, 777 F.3d 1270, 1273-74 (11th Cir.), cert. denied, 136 S.

Ct. 178 (2015). We review the district court’s findings of fact for clear error and

its legal conclusions de novo. Id. at 1274. All facts are construed in the light most

favorable to the party prevailing below. Id. We give substantial deference to the

district court’s credibility determinations with respect to witness testimony. United

States v. McPhee, 336 F.3d 1269, 1275 (11th Cir. 2003).

      The Fourth Amendment protects against unreasonable searches and seizures.

U.S. Const. amend. IV.      Under the exception for “inevitable discovery,” the

government may introduce evidence that was obtained by an illegal search if the

government can establish a reasonable probability that the evidence in question

would have been discovered by lawful means. Johnson, 777 F.3d at 1274. The

government must also establish that “the lawful means which made discovery

inevitable were being actively pursued prior to the occurrence of the illegal

conduct.” Id. (quotation omitted). “Active pursuit” does not require that police

have already planned the particular search that would obtain the evidence. Id. The

government must instead establish that the police would have discovered the




                                          2
              Case: 16-13754     Date Filed: 05/10/2017    Page: 3 of 5


evidence “by virtue of ordinary investigations of evidence or leads already in their

possession.” Id. (quotation omitted).

      Here, the district court did not err by concluding that the gun was admissible

under the doctrine of inevitable discovery.       As the record reveals, Detective

Elizabeth Soler testified that when she stopped the car Alexis was driving for

appearing to be illegally tinted, she learned that Alexis had a suspended license and

placed him under arrest. Alexis told Soler that he was not on the rental agreement

for the car, and disclaimed that two females who arrived later were on the rental

agreement. When a third woman, Tarkescha Andrews, arrived, she also disclaimed

to Soler that she was on the rental agreement. Luis Cerra, another detective

involved in the stop, confirmed that Alexis said he was not on the rental

agreement, and did not say who was. Cerra explained that they wanted to know

who rented the car so they could avoid having the car towed. In addition, both

officers testified that the car was blocking a full lane of traffic on a two-lane road.

On this record, we cannot say the district court erred in concluding that no one was

available to take possession of the car, and that, just as in Johnson, 777 F.3d at

1274, the towing and subsequent inventory search leading to the discovery of the

gun was inevitable.

      As for Alexis’s claim that the towing was unnecessary because Andrews was

present and able to take possession, we disagree. The district court expressly


                                          3
              Case: 16-13754     Date Filed: 05/10/2017    Page: 4 of 5


found that “no authorized driver was present and the Impala was in the roadway.”

In so doing, the court credited Detective Soler’s testimony that Andrews failed to

assert herself as an authorized driver of the rental car.       We give substantial

deference to the district court’s credibility determinations. McPhee, 336 F.3d at

1275. The record also reveals that Andrews admitted at the hearing that she did

not have keys to the Impala at the scene. Whether Andrews sufficiently made clear

to the officers that she was an authorized driver capable of taking possession is a

question of fact, which we construe in the light most favorable to government as

the party prevailing below. Johnson, 777 F.3d at 1274. We cannot say that district

court clearly erred in finding that no authorized driver was present at the scene.

      Alexis also argues that the towing was unnecessary because the detectives

failed to follow department procedures. However, even if the detectives arguably

could have done more, they testified that they attempted to find an authorized

driver for the vehicle before deciding to have it towed, and were unable to do so.

Notably, according to Soler’s testimony, Alexis may have named a person, but did

not give a name of anyone present; Alexis denied that the two females who later

approached the scene were authorized; and Andrews denied being authorized.

Since the Impala was blocking traffic, and no one present was authorized to drive

it, the officers took lawful steps toward establishing that the Impala needed to be

towed, despite any minor deviations from department policy. See id. at 1276-77.


                                          4
              Case: 16-13754     Date Filed: 05/10/2017    Page: 5 of 5


      In short, we conclude that the district court did not err in holding that the

search fell under the inevitable discovery doctrine. Accordingly, we need not

address whether Alexis had standing to challenge the search. See United States v.

Curbelo, 726 F.3d 1260, 1267 & n.3 (11th Cir. 2013) (reaching a dispositive

Fourth Amendment issue instead of a standing question that was also raised, and

explaining that while “the doctrine of standing as it relates to our jurisdiction under

Article III is ordinarily a question we resolve before turning to anything else[,] a

person’s ability to raise a Fourth Amendment challenge is not a matter of Article

III standing, but of substantive Fourth Amendment law” (quotations and citations

omitted)). Accordingly, we affirm.

      AFFIRMED.




                                          5